This is a bill in equity to compel specific performance of an alleged oral contract to devise certain real estate. The defendant, who is the appellant, admits that the sole issue is whether or not there was a contract between Edward A. Rideout, the father, and Lewis A. Rideout, the son, the latter being the plaintiff, whereby the father agreed to devise certain real estate to the plaintiff. The issue, therefore, is solely one of fact. The cause was heard by a single Justice who made a very clear and exhaustive statement of his findings and of the testimony upon which those findings rested. As a result of those findings a decree was executed sustaining the bill, sustaining the contract, and ordering performance and completion of said contract by .the defendant who is the executor of the will of Edward A. Rideout.
No citation of authorities is necessary to support the well-established rule in this State that the decision of a single Justice upon matters of fact in an equity case will not be reversed unless the Appellate Court is clearly convinced that such findings are erroneous, and the further rule that the burden of proving such error is upon the appealing party. We have, with all possible care, examined the findings and the record of the testimony, as well as the very able arguments of counsel. It is the opinion of the court that the mandate of the court must be. Appeal dismissed with additional costs. Decree below affirmed.